        Case 1:21-cv-01006-MCC Document 35 Filed 07/30/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


WILLIAM CUMMINGS,                            :      CIVIL NO. 1:21-CV-1006
                                             :
            Plaintiff,                       :
                                             :
            v.                               :
                                             :      (Magistrate Judge Carlson)
J. SCHICKVAM, et al.,                        :
                                             :
            Defendants.                      :

                         MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, who is proceeding pro se, commenced this action by a complaint on

June 7, 2021. (Doc. 1.) Since that time, Cummings has filed no less than 14 documents

which purport to amend his complaint in a random, fragmentary and incomplete

fashion. Cummings has also recently filed yet another motion which seeks to amend his

pleadings. (Doc. 33). Construing this motion as, in effect, a motion to further amend

this amended complaint we note that the motion to amend is unaccompanied by any

proposed amended complaint, as required by Local Rule 15.1 which provides as

follows:

      LR 15.1 Amended Pleadings.

      (a) Proposed amendment to accompany the motion.


                                         1
       Case 1:21-cv-01006-MCC Document 35 Filed 07/30/21 Page 2 of 4




      When a party files a motion requesting leave to file an amended pleading,
      the proposed amended pleading must be retyped or reprinted so that it will
      be complete in itself including exhibits and shall be filed on paper as a
      separate document or, in the Electronic Filing System, as an attachment to
      the motion. If the motion is granted, the clerk shall forthwith file the
      amended pleading. Unless otherwise ordered, an amended pleading that
      does not add a new defendant shall be deemed to have been served for the
      purpose of determining the time for response under Fed. R. Civ. P. 15(a),
      on the date the court grants leave for its filing. A party granted leave to
      amend its pleading, when the amended pleading would add a new
      defendant, shall file and effect service of the amended pleading within
      thirty (30) days after the date of the Order granting leave for its filing.

      (b) Highlighting of amendments.

      The party filing the motion requesting leave to file an amended pleading
      shall provide: (1) the proposed amended pleading as set forth in subsection
      (a) of this rule, and (2) a copy of the original pleading in which stricken
      material has been lined through and any new material has been inserted
      and underlined or set forth in bold-faced type.


Local Rule 15.1.

      Since the motion to amend violates Local Rule 15.1, IT IS ORDERED as

follows:

      1.    The plaintiff=s motion to amend, (Doc. 33), is DENIED without prejudice.

      2.    On or before August 30, 2021, the plaintiff is directed to prepare a

            comprehensive proposed amended complaint, and submit this proposed

            amended complaint, along with a motion to amend in the form called for

            by Local Rule 15.1, and a brief in support of this motion.


                                          2
 Case 1:21-cv-01006-MCC Document 35 Filed 07/30/21 Page 3 of 4




3.   We instruct the plaintiff that this Aamended complaint must be complete

     in all respects. It must be a new pleading which stands by itself as an

     adequate complaint without reference to the complaint already filed.@

     Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). See e.g.,

     Biggins v. Danberg, No. 10-732, 2012 WL 37132 (D.Del. Jan. 6, 2012);

     Quirindongo v. Federal Bureau of Prisons, No. 10-1742, 2011 WL

     2456624 (M.D. Pa. June 16, 2011). Therefore, in amending this

     complaint, the plaintiff=s amended complaint must recite factual

     allegations which are sufficient to raise the plaintiff=s claimed right to

     relief beyond the level of mere speculation, contain Aa short and plain

     statement of the claim showing that the pleader is entitled to relief,@ Fed.

     R. Civ. P. 8(a)(2), set forth in averments that are Aconcise, and direct,@

     Fed. R. Civ. P. 8(e)(1), and stated in separately numbered paragraphs

     describing the date and time of the events alleged, and identifying

     wherever possible the participants in the acts about which the plaintiff

     complains.

4.   This complaint must be a new pleading which stands by itself as an

     adequate complaint without reference to any other pleading already filed.

     Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). The


                                   3
 Case 1:21-cv-01006-MCC Document 35 Filed 07/30/21 Page 4 of 4




     complaint should set forth plaintiff's claims in short, concise and plain

     statements, and in sequentially numbered paragraphs. It should name

     proper defendants, specify the offending actions taken by a particular

     defendant, be signed, and indicate the nature of the relief sought. Further,

     the claims set forth in the complaint should arise out of the same

     transaction, occurrence, or series of transactions or occurrences, and they

     should contain a question of law or fact common to all defendants.

5.   Failure to comply with these instructions may result in the dismissal of this

     lawsuit and this order is entered without prejudice to the assertion of any

     defenses or dispositive motions that the defendants may believe are

     appropriate with respect to any amended complaint.

SO ORDERED, this 30th day of July 2021.




                                /s/ Martin C. Carlson
                                Martin C. Carlson
                                United States Magistrate Judge




                                   4
